Citation Nr: 0519894	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  94-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle impairment due to a ganglionectomy.

3.  Entitlement to a 10 percent evaluation for a right ankle 
scar during the period from March 29, 1990, through April 15, 
2002.

4.  Entitlement to an effective date prior to December 11, 
2002, for a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
28, 1990.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1990 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned a 
noncompensable evaluation for the residuals of a right ankle 
ganglionectomy after granting service connection for this 
disability and denied service connection for a left knee 
disability.  

The Chicago, Illinois, RO thereafter assumed the role of the 
agency of original jurisdiction for this appeal.  In August 
1992, the Chicago RO issued a rating decision that awarded 
service connection for patellofemoral syndrome of the 
veteran's left knee and evaluated the disability as 
noncompensably disabling.  The veteran appealed the original 
disability evaluation assigned for this disability.

In August 1996, the Board remanded the case to the RO for 
further evidentiary development.

While the case was in remand status, the RO issued a rating 
action in June 1998 that awarded a 20 percent disability 
rating for the veteran's left knee disability and a 10 
percent disability rating for his right ankle disability from 
the effective date of service connection.  In addition, in a 
June 2003 rating decision, the RO purported to grant service 
connection for a right ankle scar, effective May 13, 2002.  A 
10 percent evaluation was assigned for the scar from that 
date.  In a June 2004 rating decision, an effective date of 
April 16, 2002, was assigned for service connection and the 
10 percent evaluation for the right ankle scar.  Although the 
veteran is satisfied with the determination to rate the scar 
as 10 percent disabling, he believes that the 10 percent 
rating should be effective from March 29, 1990.  

In the June 2004 rating decision, the RO also granted the 
veteran's entitlement to a TDIU, effective from December 11, 
2002.  The veteran appealed the effective date assigned.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither locking, instability nor subluxation 
of the knee is present.

2.  The veteran's service-connected right ankle impairment is 
manifested by moderate limitation of motion.  

3.  In an August 1990 rating decision, service connection was 
granted for a surgical scar of the right ankle, effective 
March 29, 1990; service connection for the scar remained in 
effect at the time of rating decisions of 2003 purporting to 
grant service connection for the scar.  

4.  During the period from March 29, 1990, through April 15, 
2002, the scar of the veteran's right ankle was tender.  

5.  The veteran maintained substantially gainful employment 
as a maintenance mechanic until December 10, 2002. 





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the veteran's left knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for impairment of the veteran's right ankle due to a 
ganglionectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5270 (2004).

3.  The surgical scar of the veteran's right ankle warrants a 
10 percent evaluation during the period from March 29, 1990, 
through April 15, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

4.  The criteria for an effective date prior to December 11, 
2002, for the award of a total disability rating due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.158(b)(2), 
3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
downstream issues such as the assignment of an effective date 
for a TDIU.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This 
precedent opinion by the VA General Counsel is legally 
binding upon the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002).  In any event, the Board notes that the veteran has 
been informed of the requirements for an earlier effective 
date and it is clear that he understands what is required to 
substantiate this claim.

With respect to the evaluation issues on appeal, the veteran 
was provided with the notice required by the VCAA by letters 
dated in February 2003 and February 2004 well after the 
August 1990 and June 1998 rating actions addressing his left 
knee and right ankle disabilities were promulgated.  Although 
the RO did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded appropriate VA examinations.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate any of his claims.  The Board is 
also unaware of any such evidence.  

Following the provision of the required notice and completion 
of all indicated development, the RO readjudicated the 
claims.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.




Evidentiary Background

The veteran's service medical records shows that he received 
treatment for swelling and pain in his right ankle with 
ambulation in March 1989.  Examination revealed two ganglion 
cysts on the right ankle.  He underwent surgical excision of 
the cysts in June 1989.  He continued to complain of right 
ankle pain throughout the remainder of his military service.  
A Medical Evaluation Board and Physical Evaluation Board 
determined that the veteran should be discharged due to 
chronic right ankle pain.  The veteran separated from active 
duty on March 28, 1990.

In May 1990, the veteran submitted his claim for service 
connection for right ankle and left knee disabilities.  

Post service VA examination in July 1990 revealed that the 
veteran had a normal gait.  He was able to walk on his toes 
and heels and squat normally.  He complained of pain in the 
right ankle when walking on his toes.  He had full range of 
motion of his right ankle.  Mild tenderness and pain were 
noted over the right ankle with no swelling.  A surgical scar 
was noted medially over the right ankle.  X-ray examination 
was within normal limits.  

The veteran also complained of pain over the left knee.  His 
symptoms were worse with stiffness in the mornings.  There 
was no swelling, effusion, or laxity noted during 
examination.  He had full range of motion with X-ray of the 
left knee within normal limits.  The examiner found mild 
arthralgia of the left knee.  

By rating action in August 1990, the RO awarded service-
connection for the residuals of a ganglionectomy of the right 
ankle, effective March 29, 1990.  The RO rated the disability 
under the criteria for rating a scar and determined that a 
noncompensable evaluation was warranted because the scar was 
not tender and limitation of motion was not shown.  Service 
connection for a left knee disability was denied.  The 
veteran appealed this decision.

Private medical records from Dr. Stephen Huss and the Decatur 
Memorial Hospital show that the veteran was initially seen in 
May 1991 with a 11/2 year history of left knee pain with 
complaints of locking and catching.  He also reported 
occasional swelling and that his knee gave out and hurt when 
he squatted.  He was not taking any medication or receiving 
any treatment for his left knee disability.  

In June 1991, it was noted that he had pain that was usually 
medial and that went across the front of the knee.  He 
reported that his knee gave out a lot.  There was a palpable 
click on the lateral joint line.  Range of motion was full 
with normal ligaments.  There was 2+ tenderness at the medial 
joint line.  McMurray testing was positive; however, the 
examining physician could not localize it.  External rotation 
produced mild discomfort medially.  X-ray examination was 
negative.  .  Arthroscopic examination of the left knee 
revealed meniscus tears and localized chondromalacia or 
osteochondritis of the medial condyle.  Partial 
meniscectomies and debridement of defective cartilage of the 
medial femoral condyle were performed.  

Follow-up several weeks after his surgery revealed no 
swelling and no unusual findings.  

At his February 1992 hearing before an RO hearing officer, 
the veteran reported pain in his left ankle.  He also 
reported that the scar on his ankle was painful and tender 
and caused a pulling sensation while he walked.  This 
sensation increased when he climbed stairs.  He also reported 
a clicking noise when he walked.  

He reported that he received inservice treatment for his left 
knee on two occasions.  He had also had post service surgery 
on his left knee.  While his knee stabilized following his 
surgery, he reported that the knee now gave out on him or 
locked three to four times a day.  He worked at an industrial 
maintenance department for a newspaper.  He had to bend down 
which caused his knee to tighten up and lock on him.  He also 
had difficulty when he squatted.  Additional surgery was 
planned in the near future.  He did not lose his balance; 
however, when he climbed stairs, he took his time and used 
handrails.  His knee woke him up at night with sharp pains on 
the inside of his knee joint.  He would have to get up and 
try to exercise to relieve the pain.  He no longer 
participated in sports and running due to his knee and ankle 
pain.  He was able to drive, but he had to have his pickup 
truck modified from a manual to automatic.  

During VA examination in March 1992, he reported that his 
left knee started to pop three years ago with no history of 
specific injury.  His left knee was painful and would give 
out and lock at times.  The examiner noted that the veteran 
ambulated with full weight bearing without limp or pain.  
Examination of the left knee revealed no effusion, swelling, 
or instability.  McMurray's test was negative.  Patella 
femoral crepitus was present with flexion and extension.  
Similarly, tenderness over the patella femoral region was 
present with flexion and extension.  Four arthroscopic scars 
were noted.  These scars were healed and nontender.  Range of 
motion of the left knee was from 0 to 135 degrees.  X-ray 
examination was within normal limits.  Diagnosis was patella 
femoral syndrome, left knee.

The veteran was also afforded a VA foot examination in April 
1992.  His posture, appearance, and function were noted by 
the examiner to be within normal limits.  There was no 
deformity.  He ambulated with a slight limp on the right leg.  
The examiner noted a curved scar measuring 21/4 inches by 1/16 
inch on the posterior medial joint area.  The scar was healed 
and nontender.  X-ray examination was within normal limits 
with no acute bony abnormality and unremarkable soft tissue.  
A diagnosis of status post ganglionectomy was rendered.  

During VA outpatient treatment in June 1992, the veteran 
reported left knee and right ankle pain.  His left knee 
popped when he moved.  It also gave out on occasion and was 
painful with both walking and standing.  His left knee was 
tender to palpation at the infra patellar region.  Range of 
motion was from 0 to 135 degrees.  The veteran's ligaments 
were all intact.  Similarly, the veteran was neurologically 
intact.  He also reported continuous right ankle pain since 
his inservice surgery.  

Thereafter, a July 1992 hearing officer's decision awarded 
service connection for the veteran's patella femoral syndrome 
of the left knee.  A rating decision was rendered in August 
1992 that effectuated the hearing officer's decision.  A 
noncompensable evaluation was assigned effective from March 
29, 1990.  

The veteran received inpatient VA physical therapy for his 
left knee in November 1992.  He was admitted with complaint 
of pain in his left knee and right ankle.  He had injured his 
left knee four days prior to admission and noted swelling.  
He also complained of a cracking sensation of the left knee 
and a popping sensation of the left knee joint.  His left 
knee gave way while walking and he was afraid of falling.  
Examination of the left knee revealed slight tenderness in 
the medial aspect of the left knee with no gross instability.  
No swelling of the left knee joint was noted.  However, 
minimal tenderness was present in the intramedial aspect of 
the right ankle.  After admission, the veteran was placed on 
intensive physical and occupational therapy including 
ultrasound therapy, therapeutic pool underwater exercises, 
and general conditioning exercises.  He also used ice packs 
during hospitalization.  His gait improved with treatment.  
X-rays of his left knee and right ankle were normal.  He was 
casted for a knee brace.  He was going to return to light 
duty work consisting of no lifting of more than 15 pounds and 
avoidance of knee bending.  He was not to climb ladders. 

A treatment record also dated in November 1992 reveals that 
the veteran had active range of motion in the left knee from 
0 to 90 degrees.  His strength was good.  Palpation revealed 
no effusion in the joint.  The veteran ambulated with a limp 
and was issued a cane and knee brace.  

The veteran presented to a VA outpatient clinic in January 
1993 complaining of chronic knee pain.  He described popping, 
locking, and instability.  While he underwent a left knee 
arthroscopy and partial medial and lateral meniscal 
debridement and debridement of the medial femoral condyle in 
1991, his symptoms only resolved for about two to three 
months.  He then began to experience chronic knee pain.  His 
pain was worse with activity and he described intermittent 
medial joint line pain and locking.  When he woke up at night 
with his knee locked, he was unable to extend it.  He had to 
manipulate his knee to finally get it extended. Physical 
examination revealed tenderness of the patella and tenderness 
over the medial joint line.  The veteran had a positive 
patellar sign but no varus or valgus instability.  Lachman's 
test and McMurray's test were negative.  The veteran was 
noted to have full range of motion with five out of five 
strength.  MRI revealed findings consistent with degenerative 
changes.  Assessment was patellofemoral syndrome and possible 
medial meniscal disease.  X-rays revealed mild degenerative 
changes within the posterior horn of the medial meniscus and 
subchondral sclerosis of the medial tibial plateau. There was 
no evidence of a definite meniscal tear and the cruciate 
ligaments were intact.

A February 1993, VA outpatient treatment record indicates 
that the veteran's left knee had no effusion and no laxity.  
However, positive grind and minimal joint line tenderness 
were noted.  Also noted was severe atrophy.  MRI revealed no 
new pathology.  Rehabilitation was discussed with the 
veteran, but he was very skeptical.  There was no surgery 
that could help him.  He needed vigorous strengthening and 
functional rehabilitation to get better.  It was felt that 
the veteran could work.  

In February 1993, the veteran's VA physician completed a 
Request for Physician's Report.  It was noted that the 
veteran had chronic left knee pain from previous subtotal 
meniscectomies.  His knee was now stable, but weak.  It was 
noted that he needed rehabilitation.  

In light of the findings during the veteran's 
hospitalization, the RO issued a rating action in March 1993 
that assigned a 10 percent disability rating for the 
veteran's patellofemoral syndrome of the left knee from 
November 20, 1992.  

In May 1996 a VA dietician noted that the veteran reported 
"lots of walking with his job."  However, he also reported 
that he was unable to mow his yard without stopping to rest 
frequently.  

In September 1997, the veteran submitted a statement 
indicating that he had been terminated from his employment 
due to his service-connected disabilities.  He was unemployed 
and relied on VA rehabilitation benefits for his income.  
Attached to his statement was a letter from the United States 
Postal Service informing him that he was found to be 
medically unable to perform the duties of the position of a 
Laborer Custodian.  The letter cited his chronic left knee 
problems.  As a result, the Postal Services Medical Officer 
indicated that the veteran should avoid heavy lifting, 
repeated bending, and climbing.  His left knee condition was 
not compatible with the strenuous activities required of a 
Laborer Custodian.  

In March 1998, the veteran was afforded a VA orthopedic 
examination.  The veteran complained of constant right ankle 
pain since his right ankle surgery.  This pain was not 
related to activity.  However, the veteran reported mild 
swelling when he used his ankle a lot such as with prolonged 
walking.  He reported that his right ankle fatigued easily 
and that he could not walk through a department store without 
pain.  Examination revealed a well-healed posterior medial 
scar in the right ankle just posterior to the medial 
malleolus in front of the neurovascular bundle.  The veteran 
had a 2+ palpable posterior tibial pulse and a well profused 
foot.  The veteran's scar was tender subjectively to 
palpation and when tapped.  He reported a shooting pain.  
There was no numbness in his foot.  The veteran had symmetric 
range of motion in both ankles with 5 degrees of 
dorsiflexion, 35 degrees of plantar flexion, and good 
eversion and inversion in both ankles.  He also had 5 out of 
5 strength in his ankles.  

The examiner noted no swelling in the ankles.  The veteran 
was observed to be able to get up on his toes and heels on 
his right side.  It was thought that the veteran might have 
some functional disability due to pain in his ankle; but 
objectively, he had good motion and strength in the ankle.  A 
clinical impression of possible neuroma in the scar from the 
prior surgery was rendered.  It was felt that during surgery 
a branch of the posterior tibial nerve may have been caught.  

With respect to left knee pain, the veteran reported 
persistent episodes of giving way with a valgus type stress.  
Examination of the knee revealed no evidence of 
intraarticular effusion.  The veteran had good patellar 
tracking which was consistent with his nonservice-connected 
right knee.  There was no lateral patellar tilt or 
subluxation.  The veteran could perform a straight leg raise.  
He had 4/5 quadriceps strength on the left compared to 5/5 on 
the right.  However, equal circumference of both quadriceps 
muscles was noted.  The veteran had a negative Lachmann's and 
negative anterior and posterior drawer tests on the left.  He 
had a stable MCL to valgus stress.  Range of motion was noted 
to be full from 0 to 115 degrees.  The veteran had subjective 
complaints of pain with patellar grind test and over the 
medial joint line.  The veteran had some functional 
disability as he reported that the knee got worse with 
prolonged walking and he could not walk long distances 
without incoordination and excess fatigability.  Impression 
was persistent left knee pain, status post debridement of 
medial and lateral meniscus tears and some chondromalacia.  
The examiner concluded that the veteran had subjective 
functional disability with an objectively normal physical 
examination.  

Subsequent MRI studies in March 1998 revealed mild blunting 
of the lateral meniscal body at the free edge.  The medial 
meniscus was normal and the cruciate and collateral ligaments 
were intact.  Similarly, there were no abnormal fluid 
collections.

By rating action in June 1998, the RO awarded a 20 percent 
disability evaluation for the veteran's patellofemoral 
syndrome of the left knee effective from March 29, 1990.  The 
RO also awarded a 10 percent rating for postoperative 
residuals of a ganglionectomy of the right ankle effective 
from March 1990 under Diagnostic Code 5271.  A total rating 
due to individual unemployability resulting from service-
connected disabilities was denied.  

A January 2002 private treatment record from Dr. Huss notes 
that the veteran was scheduled for arthroscopic surgery on 
his left knee.  It was noted that he would be unable to work 
for 6 to 8 weeks as a result of this surgery.  

In February 2002, the veteran underwent arthroscopic surgery 
on his left knee.   Postoperative diagnosis was chronic acute 
defect of the medial condyle and medial plica.  There were 
complications during the course of the surgery.  An April 
2002 note from Dr. Huss indicates that the veteran was able 
to return to light/regular work on April 15, 2002, with no 
restrictions.  

During treatment in August 2002, the veteran reported that 
his left knee tended to give out on him frequently.  It felt 
weak and he had developed some knot.  The right knee did not 
swell, but tended to give out.  He also reported a constant 
dull ache in his right ankle and had a sore spot on the inner 
side of his ankle.  He had been wearing high top boots.  
Physical examination of the left knee revealed scars from 
previous surgery.  He had some tenderness in the 
patellofemoral compartment and over the medial joint line.  
Range of motion was painful beyond 90 degrees with 
crepitation.  No instability was noted.  Detailed examination 
of the right ankle was not done.  An August 2002 VA 
outpatient treatment record notes that the veteran was 
provided a neoprene knee support and that a large neoprene 
ankle support had been ordered. 

During a VA psychiatric examination in September 2002, the 
reported that he had had four jobs since leaving the 
military.  According to the veteran, he had been unemployed 
about as much time as he had been employed.  He attempted to 
go to trade school to become a mechanic and had worked in a 
motorcycle shop for a short time, but was unable to stand for 
long periods.  As a result, he quit his job.  He was also 
fired from a job because he was told that he could not 
physically perform the duties required due to his knee 
injury.  At the time of the examination, he had been working 
for four years for General Electric and was involved in 
machinery maintenance and repair.  He had taken time off of 
work due to his knee problems.  He worked 12 hour days and 
feared that his physical impairments would render him unable 
to work in the future.  

The veteran was also afforded a VA orthopedic examination in 
September 2002.  He reported that his left knee pain was 
constant.  He complained of weakness, stiffness, and swelling 
in both knees.  He denied any heat or redness.  He also 
complained of his left knee giving out on a daily basis.  The 
veteran reported 3 to 5 flare-ups of left knee pain daily.  
These flare-ups lasted anywhere from a few minutes to several 
hours.  The pain during these episodes was 8 on a scale from 
1 to 10.  It was noted that he had to squat up and down and 
bend at the knee while working as a maintenance person.  This 
caused increased pain.  Alleviating factors were nonweight 
bearing, stretching, and relaxing.  He had missed over 7 days 
of work due to knee pain in the past 12 months.  He had also 
missed an additional 12 weeks for surgical recovery.  He 
denied any dislocation or subluxation.  He also denied 
inflammatory arthritis symptoms.  He was unable to perform 
his work as quickly as he had in the past due to his knee 
pain.  

Examination revealed flexion to 110 degrees and extension at 
"full - 35" degrees.  There was a marked amount of 
crepitance with range of motion and pain with extension.  He 
had good stability with no laxity.  Drawer and McMurray's 
test were negative.  Diagnosis was bilateral degenerative 
joint disease of the knees with decreased range of motion and 
pain on range of motion.

Examination of his right ankle revealed a 2.25 inch scar 
which was tender at the midpoint on palpation.  The right 
ankle dorsiflexed only to about 10 degree which was half the 
normal range of motion and plantar flexed to approximately 30 
degrees.  Limited inversion and eversion were also noted.  
There was no angulation of the right ankle.  Diagnosis was 
mild degenerative joint disease of the right ankle with 
decreased range of motion and pain on range of motion.

In October 2002, the veteran received VA treatment for pain 
in his left knee.  He reported that the knee gave away at 
times.  He also had discomfort over the right knee and ankle.  
He was working.  He had good range of motion in the knees 
with no swelling and no instability.  Examination of the 
right ankle was normal.  
 
In December 2002, the veteran submitted a statement asserting 
that a total rating due to individual unemployability was 
warranted.  In a subsequent statement received by the RO in 
January 2003, the veteran reported that he had been out of 
work since December 2002 because of his service-connected 
disabilities.  Attached to his statement was a January 2003 
statement form his private physician noting that he was on 
several psychotropic medications for panic disorder and 
anxiety.  He felt unsteady at times.  His physician did not 
feel comfortable releasing the veteran to work with machinery 
at the present time.  It was felt that he would need at least 
30 days before being able to return to work.  

A January 2003 VA mental health treatment record notes that 
the veteran was complaining of anxiety at times.  He may have 
developed some tolerance to his psychiatric medication.  He 
had not returned to work and was asking if he could extend 
his leave of absence.  He was advised to return to work as 
the longer he was away from work, the more he would feel like 
not going back to work.  He also complained of back and leg 
pain.  He thought that this pain was one of the reasons he 
got depression and anxiety.  

In March 2003, the veteran underwent arthroscopic surgery on 
his right knee.  

The report of a March 2003 VA psychiatric examination 
indicates that the veteran was unhappy about his continuing 
problems with his knees.  He dreaded the idea of retraining 
in another occupation because of the cost of education and 
the hardship it would impose on him and his family.  He had 
been employed for the past 41/2 years at GE where he ran a 
machine that made light bulbs.  However, he had been off work 
lately due to his knee problems and upcoming surgery.  

The veteran was also afforded a VA general medical 
examination in March 2003.  At the time of the examination 
the veteran was recovering from his recent right knee 
surgery.  He could walk for about an hour before his knee and 
right ankle began to bother him.  At that point, he needed to 
stop and rest.  

He reported tenderness at the site of his surgical scar on 
his right ankle.  He also reported some pain and aching in 
the ankle with some limitation of motion of his right ankle.  
He rated the pain as a 6 on a scale from 1 to 10.  The ankle 
would pop as he flexed and extended it.  There was a little 
sharp pain component to the popping.  Examination of the 
right ankle revealed a 2.5 inch scar that was less than a 
millimeter in breadth.  The scar had no particular adhesions.  
There seemed to be a mild depression in the middle of the 
scar tissue.  The scar was tender to stroking as well as deep 
pressure.  There was no deformity of the ankle joints.  The 
right ankle dorsiflexed about 18 degrees compared to 20 
degrees on the left.  Right ankle plantar flexion was to 25 
degrees on the right compared to 30 degrees on the left.   
Minimal restriction of inversion and eversion was noted in 
the right ankle.  The veteran's arches were intact 
bilaterally.  Assessments of limitation of motion of the 
right ankle with degenerative changes and scar of the 
Achilles tendon area of the right foot were rendered. 

Examination of his knees revealed well-healed arthroscopic 
scars with fresh scars on the right knee.  There was no 
tenderness or adhesion of the scar tissue.  The examiner 
found no swelling or effusion of the knees.  The popliteal 
spaces were free of pain.  The veteran reported tenderness 
along the medial and lateral borders of the left knee.  There 
was also tenderness along the medial border of the right 
knee.  Side to side movement of the patella was painful on 
both knees.  The veteran flexed the left knee from 0 to 140 
degrees with no particular pain.  However, he reported that 
the last 10 degrees was a little painful sometimes with 
extension.  Diagnoses of status post arthroscopic surgery of 
the right knee, one week ago, and status post arthroscopic 
surgery of the left knee with degenerative changes were 
rendered.  In light of the veteran's recent surgery it was 
felt that he would be able to do sedentary work not requiring 
a lot of standing, walking, or kneeling.

A private MRI in April 2003 revealed a small popliteal cyst 
along the posteromedial aspect of the veteran's left knee.  
The remainder of the study showed no other significant 
findings.

In April 2003, the veteran underwent a VA steroidal injection 
for left knee pain.  Examination at that time revealed 
tenderness to palpation at the medial aspect of the left 
knee.  There was no effusion or edema.  He had good active 
range of motion of the knee.  

In June 2003, he underwent arthroscopic surgery on his left 
knee.  The hospital record notes that he had left knee range 
of motion form 0 to 130 degrees prior to surgery with a loud 
patella pop and medial joint line tenderness with no lateral 
tenderness.  External rotation produced medial pain, but MRI 
did not show any positive new ligament tears.  The 
postoperative diagnoses were lateral left meniscus tear and a 
defect of the medial condyle of the left knee.  

On June 4, 2003, the veteran submitted a claim for a total 
rating due to individual unemployability resulting from 
service-connected disabiities.  He noted that he was employed 
by GE and had been working there since November 1998.  
However, he noted that he last worked full time in December 
2002.

By rating action in June 2003, the RO awarded service 
connection for the veteran's degenerative joint disease of 
the right knee.  A 10 percent disability evaluation was 
assigned from May 13, 2002.  The RO also purported to grant 
service connection for a scar of the right ankle, effective 
May 13, 2002.  A 10 percent rating was assigned for the scar.

A July 2003 medical record from Dr. Huss notes that the 
veteran was fit for light work as of July 14, 2003, with 
certain restrictions.  He could not squat, knee, or climb for 
one week.  He could return to regular work duties on July 21, 
2003.  

As the veteran was recovering from his right knee surgery at 
the time of the March 2003 examination, he was afforded a new 
examination in July 2003.  He reported that he had been doing 
his physical therapy pretty faithfully at home.  He was still 
having pain with daily giving way.  It was painful for him to 
walk, but squatting was particularly painful.  He also had 
difficulty getting back up from a squatting position.  His 
normal employment was in a shop working in factory machine 
maintenance.  This was quite an active job.  His right knee 
arthroscopic scars were noted to be healing nicely.  

In July 2003, the veteran submitted a document from the 
Social Security Administration indicating that he had taxable 
Social Security Earnings as follows: $6859 in 1990; $15,154 
in 1991; $16,920 in 1992; $1565 in 1993; $17,588 in 1994; 
$21,131 in 1995; $12,290 in 1996; $0 in 1997; $5605 in 1998; 
$48,152 in 1999; $47,726 in 2000; $60,167 in 2001; and 
$39,367 in 2002.  

Also received in July 2003 was a statement from GE indicating 
that the veteran began his employment with GE in November 
1998.  He worked 7.5 hours a day and 37.5 hours a week as a 
maintenance mechanic.  He was still on the employment record 
and was out on weekly sickness and accident benefits.  He was 
receiving $1900 a month in these benefits from December 31, 
2001.  

An August 2003 statement from Dr. Huss indicates that the 
veteran was fit for regular work as of August 2003 with 
certain restrictions.  He could not climb stairs and had to 
avoid bending, kneeling, and squatting.  If possible, he was 
to use shock absorbing mats.  He was advised not to work 
overtime.  

In September 2003, the veteran was afforded a VA orthopedic 
examination.  He reported constant pain at a level of 9 on a 
scale from 1 to 10.  He used Vicodin three times a day to 
keep his pain under control.  He could walk for about twenty 
minutes.  However, the pain usually became quite severe after 
5 minutes.  He also had weight bearing pain.  He got a sharp 
pain every time he bore weight on the left knee.  He tried 
working for a week in August and was no able to continue.  
His employer had found one job for him that they thought he 
would be able to do, but that job was currently in layoff 
status.  Physical examination revealed a painful medial joint 
line, bilaterally.  The veteran could flex to 140 degree and 
extend fully, but it was painful to do so.  His ligaments 
appeared to be fairly intact.  Assessment was residual 
surgery of the left knee.

The veteran's employer, on a form dated in February 2004, 
reported that the veteran worked from November 1998 to 
September 15, 2003.  During the 12-month period preceding his 
last date of employment, he lost 32 weeks to disability.  It 
was noted that the employer was able to accommodate the 
veteran by allowing him to return to work on equipment that 
was within his work restrictions.

In a March 2004 statement, the veteran asserted that the 
information received from his employer was incorrect.  He 
noted that from January 2003 to January 2004, he worked 9 
days and used 2 personal days.  He was scheduled for 226 
days; therefore, he missed a total of 215 days due to his 
service-connected disability.  

The veteran was afforded another VA examination in March 
2004.  He reported that his pain was never better than an 8 
on a scale from 1 to 10.  He took a lot of Hydrocodone with 
Acetaminophen on a daily basis.  When weightbearing, his pain 
immediately went to a 9 or 10.  He had tried to return to 
work, but was unable to work sitting at a machine in a chair.  
Because of this, he quit his job.  The examiner noted that 
the veteran rose from his chair in the waiting area slowly.  
He walked with a nearly normal gait into the examining area.  
His knees were tender to palpation, particularly on the 
patella and medial joints lines.  Bone development was 
essentially normal.  He did physical therapy at home on his 
knees daily.  His pain in a relaxed nonweightbearing position 
was an 8 with his knees flexed less than 5 degrees.  If his 
knees were forcibly extended to the 0 point on both knees, he 
reported that the pain would go to a 10.  Both knees could 
flex to just over 30 degrees at that point, the veteran 
reported that his pain increased to a 10.  He was able to 
continue on with full flexion because he said the pain 
remained at a 10.  When he was nonweightbearing after a few 
minutes then the pain gradually subsided to an 8 as long as 
he was in a position of relaxation which is approximately 5 
degrees or a little less of flexion.  

By rating action dated in June 2004, the RO determined that 
the proper effective date for service connection and a 10 
percent evaluation for the scar of the veteran's right ankle 
is April 16, 2002.  It also granted a total rating due to 
individual unemployability, effective from December 11, 2002.  
As noted earlier, these matters are also on appeal.

In February 2005, the veteran was afforded a VA orthopedic 
examination.  He complained that his knee pain was an 8 on a 
scale from 1 to 10.  He also complained that his right ankle 
pain was an 8.  He reported weakness in both knees, but not 
in the ankle.  He had stiffness and swelling in all three 
joints.  However, he denied heat or redness in any of the 
joints.  He complained of instability and giving way of the 
knees.  If he did not wear his braces, his give way occurred 
three or four times per day.  He denied any give way of his 
right ankle.  He reported that his left knee locked up on him 
two times per week and he complained of fatigability and lack 
of endurance.  He could only climb up about half a flight of 
stairs.  Likewise, he could only walk about two blocks or 
five minutes before stopping due to pain in his knees and 
right ankle.

He had been receiving Cortisone injections in both knees 
every three to six months.  For several weeks after the 
injection, his pain would decrease to a 6, but then rise back 
to an 8.  He reported that he was too young for total knee 
replacements.  He took hydrocodone for pain.  He wore Donjoy 
or unloader braces on his knees.  He did not use a cane, 
crutch, wheelchair, walker, or electric scooter.  He was able 
to ambulate independently for short distances.  He reported 
falling down a couple of times when not using his braces.  He 
did not have episodes of dislocation or recurrent 
subluxation, unless he did not wear the braces.  Then, his 
knees would give out on him three or four times a day.  The 
veteran reported that he had not worked since December 11, 
2001, when he injured his left knee.  He was trained in 
factory work and did not have the education to do any type of 
deskwork or sedentary work.  He did not play sports of any 
kind and had to have someone else help him mow his yard.  He 
could not keep up the maintenance on his house, but did all 
of his own self care and housework.  

Examination of his left knee revealed flexion from 0 to 143 
degrees active range of motion and 0 to 145 degrees of 
passive range of motion.  After five repetitions, flexion was 
from 0 to 143 degrees on the left.  There was no additional 
loss of range of motion due to repetition.  There were no 
flare-ups of the knees.  Both knees were stable.  The medial 
and lateral collateral ligaments were intact bilaterally with 
no abnormal motion.  The anterior and posterior cruciate 
ligaments were also intact with no abnormal motion.  The left 
knee had a normal McMurray's test.  Pain was noted in the 
medial and lateral anterior and posterior aspects of both 
knees with palpation.  There was a lot of crepitus with range 
of motion of the left knee.

The veteran complained of flare-ups of his right ankle about 
once or twice a month, sometimes weekly.  The duration of the 
flare-ups was 2 to 3 hours with a severity of 10.  
Precipitating factors were standing for a prolonged amount of 
time (15 to 20 minutes) or climbing a half flight of stairs.  
Alleviating factors included nonweight bearing, rest, 
elevation, and ice.  During flare-up, he reported a 100 
percent loss of motion and function for the 2 to 3 hours.  X-
rays of the knees were completely normal, bilaterally.

Examination of the right ankle revealed 0 to 15 degrees of 
dorsiflexion and 0 to 35 degrees of plantar flexion.  It was 
noted that active and passive ranges of motion were the same.  
The examiner noted that there was no additional limitation 
due to repetition.  However, the right ankle had a 
"subjective history" of total loss of range of motion and 
function with flare-up.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  X-ray of the right ankle showed 
mild degenerative changes.

There was no evidence of pain during motion of any of the 
joints.  Likewise, there was no objective evidence of edema, 
effusion, instability, redness, heat, abnormal movement, or 
guarding of movement.  There was no unusual callosities, 
breakdown, or shoe wear pattern that indicated abnormal 
weight bearing.  Likewise, there was no ankylosis.  The 
veteran's leg lengths were equal and symmetrically.  There 
was no inflammatory arthritis or constitutional signs.  No 
prosthetics were present to be examined.  

Analysis

I.  Right Ankle Scar.

The surgical scar was clearly present at the time of the 
March 1990 rating decision granting service connection for 
the residuals of the ganglionectomy of the veteran's right 
ankle and it is clear from the rating decision that service 
connection was granted for this surgical scar.  In fact, the 
residuals were initially rated under a diagnostic code for 
rating scars and a noncompensable evaluation was assigned 
because the scar was not tender or productive of limitation 
of motion.  Although the residuals were subsequently rated on 
the basis of functional impairment of the ankle, on no 
occasion was service connection severed for the surgical 
scar.  Therefore, service connection for the surgical scar 
remained in effect at the time of the 2003 rating decisions 
purporting to grant service connection for the scar.  It 
follows that the RO was not correct in assigning an effective 
date of April 16, 2002, for service connection for the scar.

Under the former and current criteria for evaluating scars, a 
10 percent evaluation is warranted for a scar if it is tender 
or painful on objective demonstration.  The RO assigned an 
effective date of April 16, 2002, for the 10 percent 
evaluation for a tender and painful scar on the basis that 
the veteran's claim for service connection for the scar was 
received on that date.  As explained above, service 
connection for the scar had previously been granted, 
effective March 29, 1990, in the August 1990 rating decision 
currently on appeal.  The veteran alleges that the scar has 
been tender throughout the initial evaluation period so the 
10 percent evaluation should be granted from March 29, 1990.

The veteran's contention is not entirely supported by the 
earlier medical evidence.  For instance, the report of the VA 
examination of the veteran's right ankle in July 1990 does 
not note the presence of pain or tenderness of the scar, 
although the examiner did not specifically state that the 
scar was not tender or painful.  The report of an April 1992 
VA examination indicates that the scar was not tender.  At 
the March 1998 VA examination, the scar was noted to be 
subjectively tender and the examiner suspected that the 
tenderness was due to a neuroma.  Subsequently, tenderness of 
the scar was confirmed.  

The Board notes that the veteran did allege at the February 
1992 RO hearing that the scar was tender and painful.  This 
complaint was also reported by the veteran many times 
thereafter.  Moreover, it seems reasonable to assume that if 
the surgical scar is objectively tender at this point in 
time, it has been tender throughout the initial evaluation 
period, as the veteran claims.  Accordingly, the Board 
concludes that the separate 10 percent evaluation for the 
surgical scar is warranted from March 29, 1990.
    
II.  Other Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 
5003.

Left Knee

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In the present case, while the veteran has complained of left 
knee instability and has been provided a knee brace, there is 
no objective medical evidence of any lateral instability or 
subluxation.  On the contrary, VA medical records dated in 
March 1992, November 1992, January 1993, August 2002, October 
2002, and February 2005 show no objective findings of 
instability.  Similarly, VA medical records dated in March 
1998, September 2002, and February 2005 show no objective 
findings of subluxation.  In addition, there is no evidence 
of dislocated semilunar cartilage.  In light of the lack of 
objective findings of recurrent subluxation and lateral 
instability, the Board finds that the criteria for a 
compensable evaluation under Diagnostic Code 5257 are not 
met.  

With respect to limitation of motion, the Board notes that 
the September 2002 VA examination report indicates that 
extension was "full -35 degrees."  It is not clear to the 
Board whether this is a typo in the examination report or 
what the examiner intended to convey if this was not a typo.  
On all other occasions throughout the initial evaluation 
period, the veteran has been found to have full extension.  
Therefore, the Board concludes that the disability does not 
warrant a compensable evaluation on the basis of limitation 
of extension.  In addition, the veteran has repeatedly 
demonstrated an ability to flex his knee well beyond 60 
degrees.  As set forth above, with the exception of a finding 
during examination of limitation of flexion to 90 degree with 
pain, the veteran has been consistently able to flex his left 
knee from 115 to 140 degrees throughout the initial 
evaluation period.  His recorded range of flexion is 
considered noncompensably disabling under Diagnostic Code 
5260.  

The veteran has also reported that his knee locks, but there 
is no objective evidence of the frequent episodes of locking, 
pain, and effusion into the joint required for a compensable 
evaluation under Diagnostic Code 5258.  

As discussed above, despite his subjective complaints of give 
way and instability, the veteran's left knee is stable on 
objective examination and the disability is essentially 
manifested by limitation of motion with pain.  The Board has 
also considered all other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the left knee.

Right ankle

The veteran's postoperative residuals of a ganglionectomy are 
currently evaluated as 10 percent based on limitation of 
motion under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  For 
VA purposes, normal ranges of ankle motions are 0 to 20 
degrees for dorsiflexion and 0 to 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  A 10 percent rating is 
warranted for moderate limitation of motion of an ankle and a 
20 percent rating is warranted for marked limitation of 
motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
In March 1990, the veteran's dorsiflexion of the right ankle 
was limited to 5 degrees.  However, subsequent medical 
records show that he could dorsiflex to 10 degrees in 
September 2002, 18 degrees in March 2003, and 15 degrees in 
February 2005.  Similarly, he has been able to plantar flex 
his right ankle to between 25 and 35 degrees during the 
course of this claim.  The Board finds that these findings 
are consistent with moderate limitation of motion.  A rating 
in excess of 10 percent is not warranted as the limitation of 
motion does not more nearly approximate marked.  

Accordingly, the Board concludes that the veteran's right 
ankle impairment is appropriately rated as 10 percent 
disabling under the schedular criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the impairment of 
the veteran's right ankle.

Other Considerations

In reaching this decision, the Board has considered the 
veteran's complaints.  These complaints have been considered, 
but it must be emphasized that functional impairment must be 
supported by "adequate pathology."  See 38 C.F.R. §§ 4.40 
and 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the evidence shows that the veteran limped and 
has lower extremity pain, recent examination in February 2005 
revealed no evidence of pain during motion of any of the 
joints and no edema, effusion, instability, redness, heat, 
abnormal movement, or guarding of movement.  Similarly, the 
veteran displayed no unusual callosities, breakdown, or usual 
shoe pattern indicative of abnormal weight bearing.  

In light of the evidence, the Board finds that the overall 
functional impairment of the veteran's left knee is 
consistent with the 20 percent evaluation currently assigned 
and the overall functional impairment of his right ankle is 
consistent with the 10 percent evaluation currently assigned.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  While the veteran has several arthroscopic 
surgeries on his left knee, the objectively demonstrated 
manifestations of the disability are those contemplated by 
the schedular criteria.  The veteran has not required 
frequent hospitalization for his service-connected 
disabilities and there is no other indication in the record 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.





III.  Earlier Effective Date for a TDIU

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2004).  
VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 
57 Fed. Reg. 2317 (1992).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

After careful review of the record, the Board finds that an 
effective date prior to December 11, 2002, for the award of a 
TDIU is not warranted.  On his June 2003 application for TDIU 
benefits, the veteran reported that December 10, 2002, was 
the last time that he worked full time.  In July 2003, he 
submitted a Social Security Statement showing that he had 
almost $40,000 of income in 2002.  On this statement, the 
veteran wrote that he had been off work since December 10, 
2002.  A June 2003 statement from the veteran's employer 
noted that he was still on the employment record despite 
receiving weekly sickness and accident benefits.  He 
continued to work on a part time basis until September 2003.  

The Board notes that the veteran has asserted that he 
incorrectly identified December 2002 as the time that he quit 
working.  He claimed that the actual date that he stopped 
working due to disability was December 11, 2001.  However, 
this assertion is not consistent with his Social Security 
Statement showing substantial income for 2002.  Similarly, 
the veteran's private physician noted that he would be able 
to return to work without restrictions in April 2002 
following left knee surgery.  

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  In the case at hand, although a prior 
unadjudicated claim for TDIU was received in December 1996, 
the date that entitlement arose is December 11, 2002.  
Therefore, the proper effective date is December 11, 2002.  

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate basis for assignment of an 
effective date for a grant of a TDIU earlier than December 
11, 2002.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 10 percent rating for a right ankle scar 
from March 29, 1990, through April 15, 2002 is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

An initial rating in excess of 20 percent for a left knee 
disability is denied.

An initial rating in excess of 10 percent for right ankle 
impairment due to a ganglionectomy is denied.

An effective date prior to December 11, 2002, for a total 
disability rating due to individual unemployability resulting 
from service-connected disabilities is denied.  



                   
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


